NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted October 25, 2011*
                                    Decided October 26, 2011

                                              Before

                               FRANK H. EASTERBROOK, Chief Judge

                               WILLIAM J. BAUER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge
          
No. 11‐2299

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Western District of Wisconsin.

       v.                                            No. 10‐CR‐160‐BBC‐01

EDWARD W. FEDOSKY,                                   Barbara B. Crabb,
    Defendant‐Appellant.                             Judge.

                                            O R D E R

        Edward Fedosky testified at a bankruptcy proceeding that a copy of a tax return he
gave to the trustee was a true copy of one he had sent to the Internal Revenue Service, when
in fact he hadn’t sent it yet. He pleaded guilty to knowingly and fraudulently making a false
oath in a bankruptcy case. See 18 U.S.C. § 152(2). The district court sentenced him to six


       *
       After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2299                                                                              Page 2

months’ imprisonment, the bottom of his guidelines range. He appealed, but his appointed
lawyer believes that the appeal is frivolous and seeks to withdraw under Anders v.
California, 386 U.S. 738, 744 (1967). Fedosky did not accept our invitation to address
counsel’s submission. See 7TH CIR. R. 51(b). We confine our review to the potential issue that
counsel identified in her facially adequate brief. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002). 

       Counsel explains that she discussed with Fedosky whether he wants to challenge his
guilty plea and that he gave “no affirmative indication” he wants to do so. Counsel thus
properly omits discussion about the adequacy of the plea colloquy or the voluntariness of
the guilty plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel considers whether Fedosky might argue that his six‐month sentence is
unreasonable, but aptly rejects any such argument as frivolous. Fedosky’s sentence is at the
bottom of his guidelines range and thus presumptively reasonable, see Rita v. United States,
551 U.S. 338, 350–51 (2007); United States v. Moreno‐Padilla, 602 F.3d 802, 810 (7th Cir. 2010),
and counsel identifies no reason to disturb that presumption. When imposing this within‐
guidelines sentence, the district court properly applied the 18 U.S.C. § 3553(a) factors. The
court discussed Fedosky’s personal characteristics, noting his financial irresponsibility and
“questionable honesty,” see 18 U.S.C. §3553(a)(1); United States v. Omole, 523 F.3d 691, 698
(7th Cir. 2008), and the need to protect the community from someone who runs up debts
that cannot be paid off, see 18 U.S.C. § 3553(a)(2)(c). These considerations, according to the
court, outweighed Fedosky’s argument that probation would be more appropriate given the
absence of any loss resulting from the crime and his role as the sole provider for his family.
The court discussed the relevant sentencing factors and addressed Fedosky’s mitigating
arguments, and was required to do nothing more. See United States v. Kilgore, 591 F.3d 890,
893 (7th Cir. 2010).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.